OPINION OF THE COURT
Wallace, J.
Plaintiff Jose Aviles, a New York domiciliary, allegedly sustained personal injury when he fell from a ladder while working at Newark International Airport, which is operated by defendant, a bistate agency. New York’s "scaffolding law” (Labor Law § 240) imposes strict or "absolute” liability for negligence causing injury on an elevated worksite surface (Zimmer v Chemung County Performing Arts, 65 NY2d 513), whereas New Jersey common law simply requires the exercise of ordinary care in providing a reasonably safe place to work (Sanna v National Sponge Co., 209 NJ Super 60, 506 A2d 1258). The question is whether New York or New Jersey law should apply.
Under New York’s choice of law rules, if the plaintiff and the defendant are domiciled in different States, the law of the situs of the injury generally applies (Neumeier v Kuehner, 31 NY2d 121). On the other hand, where the parties share a common State of domicile, an analysis will determine which State’s law (that of the common domicile or that of the situs) has the predominant interest (see, Schultz v Boy Scouts, 65 NY2d 189, 198).
Specifically, where the laws in conflict deal with regulation of standards of conduct, the lex loci delicti will generally predominate, in the interest of deferring to that jurisdiction for protection of reasonable expectations with regard to similar future conduct. But where the conflicting laws deal with allocation of loss among parties, the law of the common domicile, governing enforcement of such judgments and obligations, is paramount (Viera v Uniroyal, Inc., 142 Misc 2d 1099, affd 148 AD2d 349).
Following this scheme, if defendant is domiciled in New *47Jersey, as it claims, then New Jersey, as the law of the situs, would govern. But if defendant is a New York corporation, sharing that State of domicile with plaintiffs, then the question arises whether the law governing liability for negligence at the worksite is a rule of conduct (in which case New Jersey law would apply), or is concerned primarily with loss allocation (in which case the law of the New York forum would govern). Only in the last case, then, would section 240, with its absolute liability, apply. Thus, the first question that must be answered is whether defendant is a domiciliary of New York or of New Jersey. Defendant argues the latter, thus invoking the less stringent law of the situs. Plaintiffs call that argument specious.
At the very least, defendant has dual domicile. Defendant can no more argue that it is exclusively a New Jersey domiciliary than can plaintiffs argue that defendant is exclusively a New York domiciliary. Plaintiffs’ denomination of defendant as a New York domiciliary thus cannot be effectively controverted.
In light of this common denominator, the interest analysis is thus invoked, raising the second question — whether section 240, establishing liability for negligence at the worksite, is a rule of conduct (in which case it impinges upon, and must bow to, New Jersey laws in conflict), or whether it is a loss-allocation rule (which can be applied in this case).
In Calla v Shulsky (148 AD2d 60), this Court held that section 240 performed both functions, and thus the simple interest analysis based on rules-of-conduct versus allocation-of-loss should be replaced by a balancing of significant contacts, which would include lex loci contractus as well as lex loci delicti. Inasmuch as most of those contacts in Calla were in New York, we held it would not be inherently unfair to impose the more stringent requirements of New York law on performance of this essentially New York contract in New Jersey, the theory being that New York has an interest in affording its broader legal protection to its own citizens even outside our borders.
Our decision in Calla was thus based upon the determination that section 240 serves two functions at once — it establishes a safety standard of worksite conduct, and it also provides for allocation of loss. But even though the statute serves such a dual function at various times, our analysis should focus on which of those functions is applicable to the *48specific cause of action here. This distinction was recognized in Salsman v Barden & Robeson Corp. (164 AD2d 481). There a Pennsylvania construction worker, injured at a Massachusetts worksite, sued the New York general contractor. The Third Department held that the divergence of domicile mandated application of the law of the situs, requiring dismissal of a cause of action based upon section 240. But the New York contractor in that case brought a third-party action against the plaintiffs New York employer. The commonality of domicile in the third-party action brought into play the interest analysis. Even though the court viewed section 240 as "first and foremost [a] conduct regulating” rule (Salsman, supra, at 485; see also, Brewster v Baltimore & Ohio R. R. Co., 167 AD2d 908), the third-party complaint, insofar as it sought contribution and indemnification, was purely in the nature of allocating losses. Because the statute served a loss-allocation function in this respect, the Third Department upheld the New York scaffolding law causes of action in the third-party complaint.
Here the natural sentiment toward extraterritorial application of Labor Law § 240 must be strictly limited by choice of law rules (see, Zangiacomi v Hood, 193 AD2d 188, 192-193). In this case, involving parties of a common domiciliary State, the interest analysis leads to the inevitable conclusion that plaintiffs seek to apply New York’s scaffolding law as a rule of conduct. (Loss allocation is not an issue in light of the solitary defendant.) That being the case, choice of law rules mandate application of the less stringent law of the situs. The complaint, which is based solely upon a violation of New York’s scaffolding law, should have been dismissed.
Accordingly, the order of Supreme Court, New York County (Walter M. Schackman, J.), entered April 7, 1993, should be reversed, on the law, without costs, and the complaint dismissed. The clerk is directed to enter judgment in favor of defendant dismissing the complaint.